Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 1 of 31 PagelD #: 24215

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

Citrix Systems, Inc.
Plaintiff,
v. C.A. No. 18-588-LPS
Workspot, Inc. :

Defendant.

 

Denise S. Kraft, Brian A. Biggs, Erin E. Larson, DLA PIPER LLP, Wilmington, DE
Michael Strapp, Safraz Ishmael, DLA PIPER LLP, Boston, MA

Attorneys for Plaintiff

Steven J. Balick, Andrew C. Mayo, ASHBY & GEDDES, P.A., Wilmington, DE
Ronald F, Lopez, NIXON PEABODY LLP, San Francisco, CA

Jennifer Hayes, NIXON PEABODY LLP, Los Angeles, CA

Matthew A. Werber, Angelo J. Christopher, NIXON PEABODY LLP, Chicago, IL

Attorneys for Defendant

 

MEMORANDUM OPINION

September 21, 2020
Wilmington, Delaware

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 2 of 31 PagelD #: 24216

wea

£
;

rages put Judge: ”

Plaintiff Citrix Systems, Inc. (“Citrix” or “Plaintiff”) initiated this action against
Defendant Workspot, Inc. (“Workspot” or “Defendant”) on April 19, 2018, alleging, inter alia,
infringement of U.S. Patent Nos. 7,594,018 (“the 018 patent”), 7,949,677 (“the ’677 patent”),
8,135,843 (“the ’843 patent”), 8,341,732 (“the ’732 patent”), and 10,063,595 (“the °595 patent”)
(collectively, “patents-in-suit”). (See D.I. 1,218) The technologies of the patents-in-suit
generally relate to cloud-based virtual desktop solutions.

Presently before the Court is the issue of claim construction. The parties have submitted
claim charts (D.I. 319, 363), technology tutorials (D.I. 362), and claim construction briefs with
supporting expert declarations (D.1. 322-24, 335-38). The Court held a claim construction

hearing through videoconferencing on June 5, 2020. (D.I. 366) (“Tr.”)

I. LEGAL STANDARDS

The ultimate question of the proper construction of a patent is a question of law. See
Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 837 (2015) (citing Markman v, Westview
Instruments, Inc., 517 U.S. 370, 388-91 (1996)). “It is a bedrock principle of patent law that the
claims of a patent define the invention to which the patentee is entitled the right to exclude.”
Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (citation and internal quotation
marks omitted). “[T]Jhere is no magic formula or catechism for conducting claim construction.”
Id. at 1324. Instead, the court is free to attach the appropriate weight to appropriate sources “in
light of the statutes and policies that inform patent law.” Jd.

“(T]he words of a claim are generally given their ordinary and customary meaning ...
[which is] the meaning that the term would have to a person of ordinary skill in the art in the
question at the time of the invention, i.e., as of the effective filing date of the patent application.”

Id. At 1312-13 (internal citations and quotation marks omitted). “[TJhe ordinary meaning of a
1

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 3 of 31 PagelD #: 24217

claim term is its meaning to the ordinary artisan after reading the entire patent.” /d. at 1321
(internal quotation marks omitted). The patent “specification is always highly relevant to the
claim construction analysis. Usually, it is dispositive; it is the single best guide to the meaning
of a disputed term.” Vitronics Corp. Conceptronie, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

While “the claims themselves provide substantial guidance as to the meaning of
particular claims terms,” the context of the surrounding words of the claim also must be
considered. Phillips, 415 F.3d at 1314. Furthermore, “[o]ther claims of the patent in question,
both asserted and unasserted, can also be valuable sources of enlightenment . . . [bJecause claim
terms are normally used consistently throughout the patent.” Jd. (internal citation omitted).

It is likewise true that “[d]ifference among claims can also be a useful guide .. . . For
example, the presence of a dependent claim that adds a particular limitation gives rise to a
presumption that the limitation in question is not present in the independent claim.” Jd. at 1314-
15 (internal citation omitted). This “presumption is especially strong when the limitation in
dispute is the only meaningful difference between an independent and dependent claim, and one
party is urging that the limitation in the dependent claim should not be read into the independent
claim.” SunRace Roots Enter. Co., Ltd. v. SRAM Corp., 336 F.3d 1298, 1303 (Fed. Cir. 2003).

It is also possible that “the specification may reveal a special definition given to a claim
term by the patentee that differs from the meaning it would otherwise possess. In such cases, the
inventor’s lexicography governs.” Phillips, 415 F.3d at 1316. It bears emphasis that “[e]ven
when the specification describes only a single embodiment, the claims of the patent will not be
read restrictively unless the patentee has demonstrated a clear intention to limit the claim scope

using words or expressions of manifest exclusion or restriction.” Hill-Rom Servs., Inc. v. Stryker

Corp., 755 F.3d 1367, 1372 (Fed. Cir, 2014) (quoting Liebel-Flarsheim Co. v. Medrad, Inc. , 358

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 4 of 31 PagelD #: 24218

F.3d 898, 906 (Fed. Cir. 2004)).

In addition to the specification, a court “should also consider the patent’s prosecution
history, if it is in evidence.” Markman v. Westview Instruments, Inc, , 52 F.3d 967, 980 (Fed. Cir.
1995), aff'd, 517 U.S. 370 (1996), The prosecution history, which is “intrinsic evidence,”
“consists of the complete records of the proceedings before the [Patent and Trademark Office]
and includes the prior art cited during the examination of the patent.” Phillips, 415 F.3d at 1317.
“(T]he prosecution history can often inform the meaning of the claim language by demonstrating
how the inventor understood the invention and whether the inventor limited the invention in the
course of prosecution, making the claim scope narrower that it would otherwise be.” Id.

“En some cases, . . . the district court will need to look beyond the patent’s intrinsic
evidence and to consult extrinsic evidence in order to understand, for example, the background
science of the meaning of a term in the relevant art during the relevant time period.” Teva, 135
S. Ct. at 841. “Extrinsic evidence consists of all evidence external to the patent and prosecution
history, including expert and inventor testimony, dictionaries, and learned treatises.” Markman,
52 F.3d at 980. For instance, technical dictionaries can assist the court in determining the
meaning of a term to those of skill in the relevant art because such dictionaries “endeavor to
collect the accepted meanings of terms used in various fields of science and technology.”
Phillips, 415 F.3d at 1318. In addition, expert testimony can be useful “to ensure that the court’s
understanding of the technical aspects of the patent is consistent with that of a person of skill in
the art, or to establish that a particular term in the patent or the prior art has a particular meaning
in the pertinent field.” Jd. Nonetheless, courts must not lose sight of the fact that “expert reports
and testimony [are] generated at the time of and for the purposes of litigation and thus can suffer

from bias that is not present in intrinsic evidence.” Jd. Overall, while extrinsic evidence “may

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 5 of 31 PagelD #: 24219

be useful to the court,” it is “less reliable” than intrinsic evidence, and its consideration “is
unlikely to result in a reliable interpretation of patent claim scope unless considered in the
context of the intrinsic evidence.” Jd. at 1318-19. Where the intrinsic record unambiguously
describes the scope of the patented invention, reliance on any extrinsic evidence is improper.
See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999) (citing
Vitronics, 90 F.3d at 1583).

Finally, “{t]he construction that stays true to the claim language and most naturally aligns
with the patent’s description of the invention will be, in the end, the correct construction.”
Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows
that “a claim interpretation that would exclude the inventor’s device is rarely the correct
interpretation.” Osram GmbH vy. Int'l Trade Comm’n, 505 F.3d 1351, 1358 (Fed. Cir. 2007)
(quoting Modine Mfg. Co. v, U.S. Int'l Trade Comm’n, 75 F.3d 1545, 1550 (Fed. Cir. 1996)).

il. CONSTRUCTION OF DISPUTED TERMS'

 

 

    

 

ent, claim:
Citrix Proposal:
Plain and ordinary meaning or in the alternative searchable directory of information for web
services

Workspot Proposal:

a directory of information for web services

Court

a directory of information for web services

 

 

 

 

 

 

The ’843 patent is directed to methods and systems for providing access to a remote

application to an application client or end user application by, in part, “receiving, by a client,

 

' The Court’s analysis is organized in a fashion similar to that followed in Citrix’s
Opening Construction Brief. (See D.I. 322 at iv-xx) After addressing several terms to be
construed (Terms 1-7, 9-14, 16), the Court turns to the Means-Plus-Function Disputes and the
Ordering of the Method Steps (Terms I-IX). Prior to the June Sth hearing, the parties reached
agreement on Term 8 (“a resource”) and Term 15 (“enterprise agent”). (D.I. 364)

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 6 of 31 PagelD #: 24220

from a web service directory on a content server, a service access point associated with a first
application, the service access point identifying a web server.” (7843 patent at 10:21-36)
(emphasis added) The parties dispute whether the “web service directory” includes non-
searchable directories: Citrix contends it does not while Workspot argues it does. (D.I. 322 at 1;
D.I. 323 at 15) The Court agrees with Workspot.

As Workspot explains, Citrix’s construction would improperly read out of the claims an
embodiment disclosed in the specification. The patent discloses an embodiment in which “client
105... . queries a service name from the web service directory 145,” which a person of ordinary
skill in the art (“POSA”) would understand to be a searchable web service directory, as well as
an as an embodiment in which “the user of the client 105 navigates the web service directory
145 until locating a particular service name that the user of the client 105 was attempting to
find,” which a POSA would understand to be a non-searchable web service directory. (843
patent at 7:43-49) (emphasis added) The patent uses “navigates” and “searches” differently (id.
at 1:43-49), so Citrix’s contention that the “navigates” embodiment is subsumed within its

proposed searchable limitation is unpersuasive.

 

 

 
    

 

patent, claim:
Citrix Proposal:
Plain and ordinary meaning or in the alternative verifying the user

Workspot Proposal:

verifying that the user is who they claim to be via the received authentication information
Court

verifying that the user is who they claim to be via the received authentication information

 

 

 

 

 

During inter partes review proceedings on the ’018 patent, Citrix submitted an expert
declaration opining that the term “authentication” “typically refers to verifying the identity of an
object or individuals as being what it purports to be.” (D.1. 319 Ex. 7 at *249, { 82) (emphasis

added) The Court agrees with Workspot that this statement, along with other intrinsic evidence

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 7 of 31 PagelD #: 24221

in the specification (see, e.g.,’018 patent at 7:20-21 (‘The authentication module 130 is
responsible for authenticating a user that attempts to log on to the server 106.... The

authentication model then authenticates the user based on the user-provided authentication

information”)), supports its proposed construction.

 

 

 

 

   

 

Citrix Proposal:
Plain and ordinary meaning or in the alternative determining via the rule that the user is
required, permitted, or forbidden to connect

Workspot Proposal:

“one of... and”

Each of the options of required, permitted, and forbidden must be present

Entire phrase: Indefinite

Court

determining via the rule that the user is required, permitted, or forbidden to connect

 

 

 

 

 

The parties dispute whether “one of .. . and” is disjunctive or conjunctive. (D.I. 322 at 2-
4; DI. 323 at 1-4) The Court agrees with Citrix that these limitations are disjunctive.

As Citrix acknowledges, “one of A, B, and C” implies a conjunctive list under general
grammatical guidelines, meaning that one of A, one of B, and one of C would have to be
selected. (See Tr. at 31; see also SuperGuide v. Direct TV Enters., Inc., 358 F.3d 870, 886 (Fed.
Cir. 2004) (analyzing “common treatise on grammar,” which teaches that “an article of a
preposition applying to all the members of the series must either be used only before the first
term or else be repeated before each term”)) But the result is sometimes different in the context

of claim construction, as is the case here. See, e.g., Joao Bock Transaction Sys., LEC vy. First

 

2 Like the parties, the Court considers the issues presented in connection with Term 3 to
be the same as those presented in connection with Terms 4 and 5. (See D.I. 322 at 2-4; D.L 323
at 1-4) Therefore, the Court’s analysis and decision with respect to Term 3 applies with equal
force to Terms 4-5.

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 8 of 31 PagelD #: 24222

Nat’! Bank, 2013 WL 3199981, at *6-7 (N.D. Ill. June 24, 2013) (construing “one of a limitation
and a restriction” disjunctively as “one or more of the items in the list” or “either both of the
items in the list,” as a conjunctive construction “would render a substantial portion of [the]
claims meaningless”) (emphasis added); see also Sun Pharm. Indus., Lid. v. Eli Lilly and Co.,
611 F.3d 1381, 1388 (Fed. Cir. 2011) (explaining that courts should construe claim terms “in
light of the entirety of the patent, including its specifications,” thereby attempting to “stay true to
the claim language and most naturally align[] with the patent’s description of the invention”).

Here, a conjunctive reading of the claim term would render a substantial portion of
claims 1, 17, and 29 meaningless and be contrary to the specification. The claimed invention is
aimed at multiple steps of granting remote access to a certain user; it does not appear to
contemplate the same user simultaneously being required to, permitted to, and forbidden from
accessing a particular session, as would be the result of Workspot’s conjunctive reading. (See
Tr. at 32; D.I. 322 at 2) Instead, various disclosures in the specification support a disjunctive
reading. (See D.J. 322 at 3) For example, the ’018 patent discloses an embodiment of “[o]ne
rule stored in the rule source 128 [that] might require or forbid automatic connection to
disconnected application sessions 118.” (°018 patent at 7:6-8 (emphasis added); see also id. at
7:8-18, 9:38~-48)

Workspot has not persuaded the Court that the prosecution history leads to a different
result, It is true that the patentee amended “required, permitted, or forbidden” to “required,
permitted, and forbidden” at the request of the Examiner. (Tr. at 43; see also DI. 319 Ex. 7 at
CTX00002389-240) But, as Workspot acknowledges, “[w]e don’t know precisely why the
Examiner wanted it to change or to and. We would be speculating to do so.” (Tr. at 44; see also

id. at 34) The Court does not find the amendment to have been a clear and unmistakable

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 9 of 31 PagelD #: 24223

disclaimer, particularly given that the change from “or” to “and” could be read as not changing
the meaning at all (particularly since the amendment was made after claim 1 was initially
allowed with the disjunctive “or,” see D.I. 335 at 3). See generally Trivascular, Inc. vy. Samuels,
812 F.3d 1056, 1063-64 (Fed. Cir. 2016) (“The party seeking to invoke prosecution history
disclaimer bears the burden of proving the existence of a ‘clear and unmistakable’ disclaimer that
would have been evident to one skilled in the art.”); Omega Eng’g, Inc. v. Raytek Corp., 334
F.3d 1314, 1324 (Fed. Cir. 2003) (instructing that prosecution disclaimer should not be applied
“where the alleged disavowal of claim scope is ambiguous”). In other words, the impact (if any)
of the amendment is ambiguous, which is insufficient to constitute a clear and unmistakable
disavowal.

Workspot also argues that the challenged terms are indefinite, but Workspot has failed to
show by clear and convincing evidence that a POSA would not know, with reasonable certainty,
the scope of the claims. See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014).
To the contrary, the specification provides strong support for the view that a POSA would
understand the scope of the term in the way Citrix posits. (See ’018 patent at 7:6-18, 9:38-48)
The parties have provided conflicting expert declarations on whether a POSA, considering the
terms in the context of rules for providing access to computer resources, would understand the
scope of “required,” “permitted,” and “forbidden” with reasonable certainty. (Compare D.1. 338
{| 7-9 (Smith Ans. Decl.) with D.I. 323 Ex. E 37 (Labruyére Decl.)) There is not clear and

convincing evidence in the record (at least at this point) of indefiniteness.

 

 

 
   

 

 

Citrix Proposal:
Plain and ordinary meaning or in the alternative a computing environment that includes one or
more graphical user interface components, such as windows, desktop icons, backgrounds,
folders, and pull-down menus

 

 

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 10 of 31 PagelD #: 24224

 

Workspot Proposal:

a display of a combination of graphical user interface components, such as of graphical user
interface components, such as windows, desktop icons, backgrounds, folders, and pull-down
menus

Court

a computing environment that includes one or more graphical user interface components, such
as windows, desktop icons, backgrounds, folders, and pull-down menus

 

 

 

 

Given what remains in dispute in connection with this term, Citrix’s proposal is best
supported by the intrinsic evidence. The term “desktop” is defined in the 677 patent
specification to mean “[t]he collection of graphical user interface [“GUI"] components displayed
to a user by the display” (°677 patent at 153:51-53), calling out as examples of GUIs windows,
desktop icons, background folders, and pull-down menus (see id. at 31:41-43, 153:51-53).
Moreover, the specification explains that a “collection” of GUI components can include “one or

more components of a [GUI], such as windows and pull-down menus.” (dd. at 153:49-51)

 

    

at 1
Citrix Proposal:
Plain and ordinary meaning or in the alternative plurality of access levels/access levels
Workspot Proposal:
a plurality of allowable actions associated with the resources and/or a plurality of methods of
execution of the resource
Court
plurality of access levels/access levels

 

 

 

 

 

 

The’677 patent teaches that conventional prior art methods “typically requir[ed] that the
access control decision result in either a denial or grant of access to a resource” and, “[i]n the
event of a grant, the [conventional] methods can provide only full and complete disclosure of the
resource.” (°677 patent at 1:40-49) The specification goes on to describe embodiments of the
invention in which “[i] the enumeration of resources includes an enumeration of levels of access
to the resource . . . [ii] a plurality of allowable actions associated with the resource is

enumerated. . . [and iii] a plurality of methods of execution of the resource is enumerated.” (Jd.

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 11 of 31 PagelD #: 24225

at 38:14-19) Citrix’s proposed construction properly captures all of these disclosed
embodiments. Moreover, during prosecution, Citrix overcame certain prior art on the basis that
the prior art “grants only one level of access to a resource; otherwise, the system denies access
altogether.” (D.I. 319 Ex. 8 at *25-26) Citrix’s statements did not clearly and unambiguously
disclaim binary access embodiments, contrary to Workspot’s contention (D.I. 323 at 9-10; DI.

335 at 9-10), but instead support the conclusion that binary access and plurality levels of access

are included (D.I. 335 at 6).

 

 
   

nt, claim
Term 9: level of access Citrix Proposal:

Piain and ordinary meaning or in the alternative a [first/second]
level of access chosen from a plurality of levels of access
Workspot Proposal:

a second level of access that is different than the first level of
access

Term 10: desktop Citrix Proposal:

computing environment | Plain and ordinary meaning or in the alternative a [first/second]
desktop computing environment provided by one or more virtual
machines

Workspot Proposal:

a second desktop computing environment that is different than
the first desktop computing environment

Term 11: virtual Citrix Proposal:

machines Plain and ordinary meaning or in the alternative a first and second
virtual machines are not necessarily different

Workspot Proposal:

a second virtual machine that is different than the first virtual
machine

Term 12: execution Citrix Proposal:

machine Plain and ordinary meaning or in the alternative a first and second
execution machine are not necessarily different

Workspot Proposal:

a second execution machine that is different than the first
execution machine

 

 

 

 

 

 

 

 

 

 

Court

Citrix’s alternative proposed constructions are adopted for each of the foregoing terms, each of
which do not require separate and distinct levels of access, desktop computing environments,
virtual machines, or execution machines

 

 

 

10

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 12 of 31 PagelD #: 24226

While the parties agree that the “first request” and “second request” limitations are
distinct, they disagree as to whether the “first” and “second” levels of access, desktop computing
environment, virtual machines, and execution machines can be the same. (D.I. 322 at 6-7; D.L
323 at 11-12) The Court agrees with Citrix that these terms do not require separate and distinct
levels of access, desktop computing environments, virtual machines, or execution machines.

As Citrix points out, the ’677 patent specification teaches that levels of access are
specific to the data received from a particular client machine; the “level of access” provided to a
first client machine in response to its request for access to a resource may be (but need not be)
different than the “level of access” provided to a second client machine in response to its request
for access to the same resource. (See D.I. 335 at 7; see also ’677 patent at 38:7-18 (“In [one]
embodiment, a plurality of allowable actions associated with the resource is enumerated,”); id. at
35:43-63))

The Court’s conclusion is further supported by unrebutted testimony from Citrix’s expert,
Dr. Smith, who opines that a POSA would understand the patent’s disclosure to mean that “if the
policy engine includes five different levels of access that may be provided to client machines in
response to requests for access to resources, it is possible that the policy engine could provide
access level 3 to both the first and second client machines in response to a request from those
client machines for access to a particular resource.” (D.I. 338 at ¥ 14)

Workspot’s suggestion that the applicant’s amendments adding “first” and “second” prior
to “a computing environment,” “a virtual machine,” and “a client machine” requires its narrow
construction is not persuasive. (See D.I. 323 at 12) (citing D.I. 319 Ex. 8 at CTX00000257-65)
Rather, the Court agrees with Citrix that the words “first” and “second” are simply used to

differentiate between a “first request” and a “second request” for access to a resource.

11

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 13 of 31 PagelD #: 24227

 

 
   

 

 

patent, claims
Citrix Proposal:

the plurality of predetermined methods includes a method for executing on the client machine
or a method for executing on a remote machine

Workspot Proposal:

the plurality of predetermined methods includes a method for executing on the client machine
and a method for executing on a remote machine

Court

the plurality of predetermined methods includes a method for executing on the client machine
or a method for executing on a remote machine

 

 

 

 

 

 

Claims 1, 20, and 42 of the ’732 patent are directed to a method and systems relating to
the execution of an application program, including the step of selecting, by a broker machine,
one of a plurality of predetermined methods including a method for executing, on the client or on
a remote machine, the requested application in a desktop computing environment provided by a
virtual machine. (°732 patent at 234:62-235:26, 236:30-237:5, 238:21-52) The parties’ dispute
is whether both the “method for executing on the client machine” and the “method for executing
on a remote machine” must be within the “plurality of predetermined methods,” as Workspot
contends, or whether it is sufficient that at least one of these methods be within the plurality of
predetermined methods, as Citrix proposes. (D.1. 322 at 7-8; D.I. 323 at 13-14; see also Tr. at
90-98) The Court agrees with Citrix.

The claim language supports Citrix’s position, as the claims use “or,” as does Citrix,
while Workspot would replace the claims’ “or” with Workspot’s preferred “and.” The
specification also supports Citrix, as the ’732 patent specification includes an embodiment
illustrating only a method for executing on a client machine (see *732 patent at 39:25-31, 127:17-
20), as well as another embodiment teaching only a method for executing on a remote machine
(see id, at 39:31-35, 127:14-17). Workspot’s proposal would read out these embodiments. (See

Tr. at 91)

12

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 14 of 31 PagelD #: 24228

Workspot relies on the prosecution history, including especially the examiner’s summary
of a telephone interview, stating that the applicant interpreted a particular prior art reference as
“teaching that either [method option] can be done rather than a decision.” (D.I. 391 Ex. 10 at
*22) This is not a clear and unambiguous disclaimer of claim scope, for reasons including that it
is not even clear what was discussed during the interview. (See id.) It does appear that the
examiner and applicant disagreed about whether the prior art taught a method of executing both

locally and remotely, and the examiner noted that “[nJo particular agreement was reached.” (d.)

 

 

 

 

device with a verified user and to the one or more applications associated with the enterprise

 

Workspot Proposal:

Access to the secure container is exclusively limited to (i) a verified user of the one or more
applications associated with the enterprise, and (ii) the enterprise applications themselves.
Alternative: Indefinite.

Court

access to secure container is limited to a client device with a verified user and to the one or
more applications associated with the enterprise

 

 

 

 

Claims 1, 21, and 27 include the limitation “wherein the secure container is only
accessible by {i| the verified user and [ii] by the one or more applications associated with the
enterprise.” (°595 patent at 101:36-38) (emphasis added) Citrix contends that the term limits
access to any verified user and not, as Workspot (more narrowly) counters, only to any verified
user of the one or more applications associated with the enterprise. (D.I. 322 at 8; D.I. 323 at 17-
19) The Court agrees with Citrix. (See Tr. at 19)

The °595 patent specification states that access to the secure container may be accessed
“by applications 318 and other components of the mobile device 120.” (595 patent at 86:46-49)
(emphasis added) It adds that “a document access policy can limit access to the file system 338”

based on, among other things, “whether the user of the device 120 provide[s] credentials.” (d. at

13

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 15 of 31 PagelD #: 24229

86:51-59) An example is also provided whereby “the access manager 340 can enable enterprise
applications installed on the mobile device 120 to access data stored in the container 336 and to
prevent non-enterprise application[s] from accessing the data stored in the container 136.” (Ud. at
86:67-87:4) All of this intrinsic evidence supports the conclusion that (i) access to the container
is not limited to verified users of enterprise applications or the applications themselves, (ii) any
verified user of the client device can access the container, e.g., upon providing correct

credentials, and (iii) applications associated with the enterprise can access the container. (See Tr.

at 19)

 

 
   

 

 

fart ees. SPARES TR: Ae
Citrix Proposal:
certain files within the secure container are stored in encrypted form
Workspot Proposal:
the secure container itself is encrypted
Court
certain files within the secure container are stored in encrypted form

 

 

 

 

 

Workspot insists that the secure container itself must be encrypted while Citrix contends
that the claim limitation is satisfied if certain files within the container are stored in encrypted
form. (DI. 322 at 9; D.L. 323 at 19; D.I. 335 at 11; Tr. at 5-8) Again, the Court agrees with
Citrix.

As Citrix points out, the specification does not show an example of a container itself
being encrypted. (See Tr. at 5-6) A POSA would understand that files are secured if the files are
secured, even if the container in which the files are contained is not itself secured. (See id. at 6)
(“[UJ£, as Workspot contends, [the] secure container itself were encrypted, [then] the encryption
keys within the container would be inaccessible and could not be used by applications as
described in the specification to encrypt files and other data.”)

Citrix’s proposed construction is also supported by Figure 3A, which depicts a secure

14

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 16 of 31 PagelD #: 24230

document container 336 accessing manager 340 governing access to the file system 338. (See id.
at Fig. 3A, 86:22-26, 86:46-49) In this way, Figure 3A teaches that installed software
applications 318 “can be programmed to encrypt or decrypt documents stored or to be stored
within the container 336.” (/d. at 88:7-9) This is additional intrinsic evidence that the secure
container is a repository for information that may be encrypted, not that the container itself must
be encrypted.

Ill. MEANS-PLUS-FUNCTION DISPUTES

Means-plus-function limitations permit a patentee to claim an element of the invention in

terms of the element’s function without reciting the corresponding structure in the claim itself:

An element in a claim for a combination may be expressed as a

means or step for performing a specified function without the

recital of structure, material, or acts in support thereof, and such

claim shall be construed to cover the corresponding structure,

material, or acts described in the specification and equivalents

thereof.
35 U.S.C. § 112,96. Ifaclaim does not use the word “means,” there is a presumption that
means-plus-function claiming does not apply. See Williamson v. Citrix Online, LLC, 792. F.3d
1339, 1349 (Fed. Cir. 2015); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369 (Fed.
Cir, 2002). The presumption may be overcome if the claim term recites a function without
reciting sufficiently definite structure for performing that function. See Williamson, 792 F.3d at
1349. Courts may consider both intrinsic and extrinsic evidence to determine whether a claim
limitation is “so devoid of structure that the drafter constructively engaged in means-plus-
function claiming.” Jnventio AG v. ThyssenKrupp Elevator Americas Corp., 649 F.3d 1350,
1357 (Fed. Cir. 2011), rev'd on other grounds by Williamson, 792 F.3d at 1349.

To construe a means-plus-function claim term, the Court must first determine the claimed

function. Then the Court is to “identify the corresponding structure in the written description of

15

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 17 of 31 PagelD #: 24231

the patent that performs that function.” Applied Med. Res. Corp. v. Us. Surgical Corp., 448 F.3d
1324, 1332 (Fed. Cir. 2006) (internal citation omitted). Means-plus-function claims are
statutorily limited to the structure disclosed in the patent specification that corresponds to the
claimed function, and equivalents. See Med. Instrumentation & Diagnostics Corp. v. Elekta AB,
344 F.3d 1205, 1219 (Fed. Cir. 2003). The identified structure is required to “permit one of
ordinary skill in the art to know and understand what structure corresponds to the means
limitation.” Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal
quotation marks omitted).

In cases where the claimed invention is computer-implemented, the structure identified in
the specification must be more than a general-purpose computer or microprocessor, which “can
be programmed to perform very different tasks in very different ways.” Aristocrat Techs. Austl.
Pty Ltd. v. Int'l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008). Instead, a computer-
implemented means-plus-function term must generally disclose a computer programmed to carry
out an algorithm, in which case “the disclosed structure is not the general-purpose computer, but
rather the special purpose computer programmed to perform the disclosed algorithm.” Id.
(internal quotation marks omitted); see also Harris Corp. v. Ericsson Inc., 417 F.3d 1241, 1253
(Fed. Cir. 2005). An exception to this rule arises when the claimed functions “can be achieved
by any general-purpose computer without special programming.” Jn re Katz Interactive Call
Processing Patent Litig., 639 F.3d 1303,1316 (Fed. Cir. 2011). This exception is a “narrow” one
that applies “only in the rare circumstances where any general-purpose computer without any

special programming can perform the function.” Ergo Licensing, LLC v. CareFusion 303, Inc.,

673 F.3d 1361, 1364-65 (Fed. Cir. 2012).

 

 

 

 

 

 

16

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 18 of 31 PagelD #: 24232

 

Term A: “network Citrix Proposal:
module for receiving Not construed under 35 U.S.C. § 112, 16
authentication

 

information associated | To the extent the Court construes under 35 U.S.C. § 112, 4 6:
with a user operating a
client computer” Function: receiving authentication information associated with a
user operating a client computer

Structure: a server (i) programmed with software executable on
one of several computer operating systems, including without
limitation the Windows family of operating systems (Microsoft
Corporation), the MacOS family of operating systems (Apple
Computer, Inc., Cupertino, Calif.), and Unix based operating
systems (e.g., Solaris, Sun Microsystems, Sunnyvale, Calif.) or
implemented in hardware as application specific integrated circuits
(ASICs), Read Only Memory (ROM) devices, or other digital
hardware circuitry; or (ii) programmed to receive user information
over standard telephone lines, LAN or WAN links (using, ¢.g.,
802.11, T1, T3, 56 kb, or X.25 protocols), broadband connections
(using, e.g., ISDN, Frame Relay, or ATM protocols), Internet
connections, or wireless connections, or some combination of any
or all of the above

Workspot Proposal:

Means plus function limitation under 35 U.S.C. § 112, 6

 

 

Function: receiving authentication information associated with a
user operating a client computer

Structure: (i) a server programmed with software executable on
the Windows family of operating systems, the MacOS family of
operating systems, and Unix based operating systems, or (ii)
application specific integrated circuits (ASICs), Read Only
Memory (ROM) devices, or other digital hardware circuity, where
(i) or (ii) are programmed to (a) receive authentication information
over one or more data networks or links and decrypt the received
authentication information or (b) receive authentication
information according to one of HTTP, Independent Computing
Architecture (ICA) protocol, Remote Desktop Protocol (RDP), or
Common Gateway Protocol (GCP), wherein the data network
includes standard telephone lines, LAN or WAN links (using
802.11, T1, T3, 56 kb, or X.25 protocols), broadband connections
(using ISDN, Frame Relay, or ATM protocol), and wireless
connections, or a combination thereof

Term B: Citrix Proposal:

“authentication module | Not construed under 35 U.S.C. § 112,76

for authenticating the

 

 

 

 

 

 

17

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 19 of 31 PagelD #: 24233

 

user via the To the extent the Court construes under 35 U.S.C. § 112, { 6:
authentication

information received Function: authenticating the user via the authentication

from the user” information received from the user

Structure: a server programmed with software executable on one
of several computer operating systems, including without
limitation the Windows family of operating systems (Microsoft
Corporation), the MacOS family of operating systems (Apple
Computer, Inc., Cupertino, Calif.), and Unix based operating
systems (e.g., Solaris, Sun Microsystems, Sunnyvale, Calif.) or
implemented in hardware as application specific integrated circuits
(ASICs), Read Only Memory (ROM) devices, or other digital
hardware circuitry.

Workspot Proposal:

Means plus function limitation under 35 U.S.C, § 112, 46

 

Function: authenticating the user via the authentication received
from the user

Structure: None; Indefinite

 

Term C: “server Citrix Proposal:

process for Not construed under 35 U.S.C. § 112, 7 6

reestablishing the first

disconnected To the extent the Court construes under 35 U.S.C. § 112, 4 6:
application”

Function: reestablishing the first disconnected application

Structure: a server programmed with software executable on one
of several computer operating systems, including without
limitation the Windows family of operating systems (Microsoft
Corporation), the MacOS family of operating systems (Apple
Computer, Inc., Cupertino, Calif.), and Unix based operating
systems (e.g., Solaris, Sun Microsystems, Sunnyvale, Calif.) or
implemented in hardware as application specific integrated circuits
(ASICs), Read Only Memory (ROM) devices, or other digital
hardware circuitry.

Workspot Proposal:

Means plus function limitation under 35 U.S.C. § 112, [6

 

Function: reestablishing the first disconnected application

Structure: i) a server programmed with software executable on the
Windows family of operating systems, the MacOS family of
operating systems, and Unix based operating systems, or (ii)
application specific integrated circuits (ASICs), Read Only

 

 

 

 

18

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 20 of 31 PagelD #: 24234

 

Memory (ROM) devices, or other digital hardware circuity, where
(i) or (ii) are programmed to modify an entry in a data store to
indicate that the user is connected to the first application session
and to indicate from which client computer the user is connected
to the server

 

 

Court:
Not construed under 35 U.S.C. § 112, 16

 

 

 

Claim 29 claims a server for providing remote access to an application session, wherein
the “server” comprises software processes programmed to perform particular functions,
including: (1) a “network module” programmed to “receiv[e] authentication information
associated with a user operating a client computer” (Term A); (2) an “authentication module”
programmed to “authenticat{e] the user via the authentication information received from the

- user” (Term B); and (3) a “server process” programmed to “reestablish|] the first disconnected
application” (Term C). (°018 patent at 14:41-62)

As the word “means” does not appear in claim 29, the parties agree that Section 112(6) is
presumed not to apply to any of Terms A-C. (See Tr. at 60-61) In Workspot’s view, the claim is
a means-plus-function claim because a POSA would not understand “module” in Terms A and B
and “process for” in Term C to convey a specific known structure. (See D.I. 323 at 4-6) The
Court, however, agrees with Citrix that Workspot has failed to rebut the presumption that Terms
A-C are not means-plus-function terms.

Terms A-C convey sufficiently definite structure. Figure 1 of the ’018 patent depicts a
“client-server computer system” with “server 106” containing a “network module 120” (Term
A), an “authentication module 130” (Term B), and a “server process 122” (Term C), Figures 2
and 3 provide flowcharts showing how these processes and modules interact. See Apple Inc. v.
Motorola Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (explaining that to POSA, “the ‘structure’

of computer software is understood through, for example, an outline of an algorithm, a flowchart,

19

 

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 21 of 31 PagelD #: 24235

or a specific set of instructions of rules”); see also Power Integrations, Inc. v. Fairchild
Semiconductor Int’l, Inc., 2016 WL 1171496, at *3 (D. Del. Mar. 24, 2016). The specification
goes on to disclose multiple embodiments of “server 106,” including that the server can run
specific operating systems (such as Mac OS X and Windows XP) and that the server can include
multiple connected computers configured as a “server farm.” (Ud. at 2:28-29, 4:33-56) The
specification also discloses structural embodiments for Terms A-C within the context of server
106. (See, e.g, id. at 4:57-5:17 (“network module 120” communicates through specific
protocols), 5:18-31 (“server process 122” can initiate new application sessions, disconnect client
computers from application session, and detect client computer disconnection), 7:20-30
(“authentication module 130” transmits results of authentication process to server process 122)

Further supporting the Court’s conclusion is the opinion of Citrix’s expert, Dr. Hugh
Smith, that the terms “module” and “process” are generally known in the art and would convey
definite structure to a POSA. (See D.I. 324 at 9] 12-18) Dr. Smith relies on the Fifth Edition of
the Microsoft Computer Dictionary, which defines “module” as a noun meaning “a collection of
routines and data structures that perform a particular task,” and “process” as a noun meaning “[a]
program or part of a program; a coherent sequence of steps undertaken by a program.” (/d. Ex.
A at 34, 42; see also Sound View Innovations, LLC v. Facebook, Inc., 2017 WL 2221177, at *10-
11 (D. Del. May 19, 2017) (relying on Third Edition of the Microsoft Computer Dictionary to
support proposition that “‘[s]erver’ has a well-known meaning to a [POSA] and connotes a
definite structure”))

Taken together, the Court is not persuaded that Terms A-C within claim 29 do not
sufficiently convey structure to a POSA such that Section 112(6) applies. See Zeroclick, LLC v.

Apple Inc., 891 F.3d 1003, 1008-09 (Fed. Cir, 2018) (holding the terms “program” and “user

20

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 22 of 31 PagelD #: 24236

interface code,” despite their functional language, were not subject to Section 112(6) when

viewed in the full context of the written description).

 

    

 

 

 

 

 

 

Term D: “identifying,
by a broker machine, a
first desktop
computing
environment already
associated with the
user... establishing,
by the broker machine
responsive to the first
granted level of access,
a connection between
the first client

machine and the first
desktop computing
environment”

(677 patent, claim 1)

Citrix Proposal: -_
Not construed under 35 U.S.C. § 112, 16

To the extent the Court construes under 35 U.S.C. § 112, | 6:

Function: (1) identifying a first desktop computing environment
already associated with the user, and (2) establishing, responsive to
the first granted level of access, a connection between the first
client machine and the first desktop computing environment

Structure: a general purpose computing device or a software
component programmed to perform the claimed functions,
including but not limited to a general purpose computer, a general
purpose server, file server, application server, appliance, network
appliance, gateway, application gateway, gateway server,
virtualization server, deployment server, firewall, VPN server, or
an application acceleration appliance.

 

Workspot
Means plus function limitation under 35 U.S.C. § 112, ] 6

Functions: (1) identifying a first desktop computing environment
already associated with the user, and (2) establishing responsive to
the first granted level of access, a connection between the first
client machine and the first desktop computing environment

Structure: None; Indefinite

 

Term E: “a broker
machine that i)
enumerates a first
desktop computing
environment... and ii)
establishes a first
connection...”

(°677 patent, claim 15)

 

 

Citrix Proposal:
Not construed under 35 U.S.C. § 112, 7 6

To the extent the Court construes under 35 U.S.C. § 112, 7 6:

Function: (1) enumerating a first desktop computing environment
(2) establishing a first connection

Structure: a general purpose computing device or a software
component programmed to perform the claimed functions,
including but not limited to a general purpose computer, a general
purpose server, file server, application server, appliance, network
appliance, gateway, application gateway, gateway server,
virtualization server, deployment server, firewall, VPN server, or

 

21

 

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 23 of 31 PagelD #: 24237

 

an application acceleration appliance.

 

Workspot Proposal:
Means plus function limitation under 35 U.S.C. § 112, 46

Functions: (1) enumerating a first desktop computing environment
associated with the client machine, and (2) establishing a first
connection between the first client machine and the first desktop
computing environment providing the resource according to the
first granted level of access

Structure: None; Indefinite

 

 

Term F: “selecting, by
a broker machine, one
of a plurality of
predetermined
methods for executing
the requested
application... by... i}
selecting the method of
execution . .. ii)
selecting the virtual
machine... iii)
selecting an execution
machine... iv)
launching the virtual
machine... v)
launching the desktop
computing
environment... vi}
launching the

requested application
bis

(°732 patent, claim 1)

Citrix Proposal:
Not construed under 35 U.S.C. § 112, {6

To the extent the Court construes under 35 U.S.C. § 112, 4 6:

Function: selecting one of a plurality of predetermined methods for
executing the requested application by

i) selecting the method of execution responsive to the policy based
on at least the received user credentials,

ii) selecting the virtual machine that can provide the desktop
computing environment and an operating system in which to
execute the desktop computing environment,

iii) selecting an execution machine executing a hypervisor
providing access to hardware resources required by the virtual
machine, ,

iv) launching the virtual machine into the execution machine,

v) launching the desktop computing environment into the executing
operating system on the execution machine, and

vi) launching the requested application into the desktop computing
environment

Structure: a general purpose computing device or a software
component programmed to perform the claimed functions,
including but not limited to a general purpose computer, a general
purpose server, file server, application server, appliance, network
appliance, gateway, application gateway, gateway server,
virtualization server, deployment server, firewall, VPN server, or
an application acceleration appliance.

 

 

Workspot Proposal:
Means plus function limitation under 35 U.S.C. § 112, 16

Functions: selecting one of a plurality of predetermined methods
for executing the requested application,

i) selecting the method of execution responsive to the policy based
on at least the received user credentials,

 

22

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 24 of 31 PagelD #: 24238

 

ii) selecting the virtual machine that can provide the desktop
computing environment and an operating system in which to
execute the desktop computing environment,

iii) selecting an execution machine executing a hypervisor
providing access to hardware resources required by the virtual
machine,

iv) launching the virtual machine into the execution machine,

v) launching the desktop computing environment into the executing
operating system on the execution machine, and

vi) launching the requested application into the desktop computing
environment

 

Structure: None; Indefinite

 

Court
Not construed under 35 U.S.C. § 112, 7.6

 

 

 

The parties dispute whether the term “broker machine” conveys sufficient structural
meaning to a POSA. (D.L. 322 at 12-13; D.I. 323 at 6-7) As the word “means” does not appear
in the claims in dispute, the burden is on Workspot to show that Section 112(6) applies.
Workspot fails to meet this burden. Thus, Terms D-F are not subject to means-plus-function
construction.

Intrinsic evidence indicates that “machine” has a sufficiently definite structure. For
example, the °677 patent specification discloses that “broker machines” are a species of “remote
machine 30,” which in turn “may be servers, file servers, application servers, appliances,
network appliances, gateways, application gateways, gateway servers, virtualization servers,
deployment servers, or firewalls.” (°677 patent at 13:8-11) Figures 7A, 7B, and 8 depict an
embodiment in which the “broker server” — a term the specification uses interchangeably with
“broker machine” (see id. at 3:57-59) — is on remote machine 30 and interacts with a separate
structure, (See id. at 38:25-38) (“[T]he policy engine 706 transmits an assigned level of action
applicable to a requested recourse to a remote machine 30 functioning as a broker server.”).

Citrix’s expert, Dr. Smith, again supports the Court’s conclusion, opining that “broker” is

23

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 25 of 31 PagelD #: 24239

a “common industry term used to mean a structure of an intermediate server that performs
brokering function.” (D.I. 324 at { 24; see also Tr. at 65 (Citrix arguing that “broker machine” is
“something that sits between a client and the resource that want to access”)) Even Workspot’s
witnesses do not do not strongly undermine Dr. Smith’s opinion. (See D.I. 323 Ex. | at 9 49 (Dr.
LaBruyére, relying on IEEE dictionary definition, declaring that machine is “device such as a
processor or computer”); D.I. 324 Ex. B at 349 (Workspot’s founder and CEO, Amitabh Sinha,

testifying (10 years after relevant filing date) that “broker machine” is “common industry term”

and means “something sits between a client and the resource they want to access”))

 

  
     

 

 

 

Term G: “an Citrix Proposal:

identification Not construed under 35 U.S.C. § 112, 4 6

component” / “selecting,

by the identification To the extent the Court construes under 35 U.S.C. § 112, 6:

component, an execution

machine...” Function: selecting an execution machine executing a hypervisor
providing access to hardware resources required by the virtual
machine

Structure: a general purpose computing device or a software
component programmed to perform the claimed function,
including but not limited to a general purpose computer, a
general purpose server, file server, application server, appliance,
network appliance, gateway, application gateway, gateway
server, virtualization server, deployment server, firewall, VPN
server, or an application acceleration appliance.

Workspot Proposal:

Means plus function limitation under 35 U.S.C, § 112, 46

 

Function: selecting an execution machine executing a hypervisor
providing access to hardware resources required by the virtual
machine

Structure: None; Indefinite

Term H: “a management | Citrix Proposal:

component” / “selecting, | Not construed under 35 U.S.C. § 112, 16
by the virtual machine
management component, | To the extent the Court construes under 35 U.S.C. § 112, | 6:

 

 

 

 

 

24

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 26 of 31 PagelD #: 24240

 

the virtual machine...”
Function: (1) selecting the virtual machine that can provide the
desktop computing environment and an operating system in
which to execute the desktop computing environment, and (2)
establishing a connection between the client machine and the
desktop computing environment

Structure: a general purpose computing device or a software
component programmed to perform the claimed functions,
including but not limited to a general purpose computer, a
general purpose server, file server, application server, appliance,
network appliance, gateway, application gateway, gateway
server, virtualization server, deployment server, firewall, VPN
server, or an application acceleration appliance.

Workspot Proposal:

Means plus function limitation under 35 U.S.C. § 112,16

 

Function: selecting the virtual machine that can provide the
desktop computing environment and an operating system in
which to execute the desktop computing environment, and
establishing a connection between the client machine and the
desktop computing environment

Structure: None; Jndefinite

Term I: “an execution Citrix Proposal:

component” / “launching, | Not construed under 35 U.S.C. § 112, 46
by the execution
component, the virtual To the extent the Court construes under 35 U.S.C. § 112, 4 6:
machine...” and

 

“launching, by the Function: (1) launching the virtual machine into the executing
execution component, the | machine, and (2) launching the desktop computing environment
desktop computing into the executing operating system on the execution machine

environment...”
Structure: a general purpose computing device or a software
component programmed to perform the claimed functions,
including but not limited to a general purpose computer, a
general purpose server, file server, application server, appliance,
network appliance, gateway, application gateway, gateway
server, virtualization server, deployment server, firewall, VPN
server, or an application acceleration appliance,

Workspot Proposal:

Means plus function limitation under 35 U.S.C. § 112, [6

 

Functions: launching the virtual machine into the executing
machine, and launching the desktop computing environment into
the executing operating system on the execution machine

 

 

 

 

25

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 27 of 31 PagelD #: 24241

 

 

Structure: None; Indefinite

 

Court
Not construed under 35 U.S.C. § 112, 1.6

 

 

 

The parties dispute whether the “identification,” “management,” and “execution”
components of claim 20 of the °732 patent convey sufficient structure to avoid a means-plus-
function construction. (D.I. 322 at 13-14; D.I. 323 at 12-13) Again, the claims do not use the
term “means,” the presumption is that Section 112(6) applies, and Workspot has not rebutted that
presumption.

Figure 13 and the accompanying disclosure in columns 50-52 of the specification make
clear that the disputed components reside within the session management component, which in
turn may reside on one or more machines. (See ’732 patent at Fig. 13, 10:30-11:5, 13:25-41,
50:48-52:6) These disclosures describe software processes on a remote machine (such as a
server) in communication over a network. with the virtual machine, which, to a POSA, connotes
sufficient structure.

Extrinsic evidence further supports this conclusion. Dr. Smith explains that a POSA
would find in claim 20 a sufficiently detailed algorithm for how each of the structures interact.
(See D.1. 338 Ff 17-18) (opining on sub-steps (ii)-(v))

Workspot points out that the examiner initially considered these claim terms as being
covered by Section 112(6) (see D.I. 319 Ex. 10 at *42-43, *69-70), but the examiner appears to
have changed course after an interview in which the applicant stated that these terms were not
intended to be interpreted as means-plus-function terms (see id, at *10). Regardless of the
weight, if any, given to an applicant’s subjective intent on this point, the Court concludes that the
specification conveys sufficient structure with respect to disputed Terms G-I. See Zeroclick,

LLC y, Apple Inc., 891 F.3d 1001, 1008 (Fed. Cir. 2018).

26

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 28 of 31 PagelD #: 24242

IV. ORDERING OF THE METHOD STEPS

To determine whether steps of a method claim must be performed in a particular order,
courts look to whether the claims require, as a matter of logic or grammar, that the steps be
performed in the order written; and, if not, then courts look to whether the specification directly
or implicitly requires such a construction. See Interactive Gift Express, Inc. v. Compuserve Inc.,
256 F.3d 1323 (Fed. Cir. 2001); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1369-70;
Personalized User Model LLP v. Google Inc., 2012 WL 295048, at *28 (D. Del. Jan. 25, 2012)

(“If the invention could potentially be performed without going in the specific sequence, then the

claim does not require an order of steps.”).

 

 

 

 

 

patent, cla i)
Term I: “(a) receiving, by | Citrix Proposal:
a policy engine, a first Plain and ordinary meaning; step (b) need not necessarily occur

request... (b) directing, |_after step (a)

by the policy engine...” | Workspot Proposal:

and “(c) granting, by the | Step (b) must be performed after step (a)
policy engine...”
Term II: “i) receives a Citrix Proposal:

first request... ii) direct | Plain and ordinary meaning; step (ii) need not necessarily occur
a first collection agent.. | after step (i)

.” and “iii) grants...” Workspot Proposal:

Step (ii) must be performed after step (i)

 

 

 

 

 

Court:
Step (b)/(ii) must be performed after step (a)/(ii)

 

 

 

The Court agrees with Workspot that for Terms I and II the second listed step of the
method (step (b) or step (ii)) must be performed after the first listed step of the method (step (a)
or step (i)).3

Claim 1 of the ’677 patent is directed to “a method for providing authorized remote

 

3 Citrix agrees that step (c)/(iii) in Terms I-II must be performed after step (b)/(ii). (D.I.
363 at 3-4; D.I. 335 at 17)

27

 

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 29 of 31 PagelD #: 24243

access to resources on desktop computing environments provided by virtual machines”
comprising the steps (a) “receiving, by a policy engine, a first request for access to a resource
from a user at a first client machine” and (b) “directing, by the policy engine, a first collection
agent to gather information about the first client machine.” (677 patent at 234:59-235:17)
Claim 15 is similarly directed to a system with a policy engine that “i) receives a first request for
access to a resource” and “ii) directs a first collection agent to gather information.” (d. at
236:45-238:12)

The logic and grammar of the claim language support an ordered construction. The
policy engine in step (b)/(ii) gathers information “about the first client machine” — that is, the
“first client machine” from step (a)/(i) from which access to a resource was first requested by a
user. As Workspot explains, “logically, there must be a restriction on the relative timing of the
receiving step, otherwise the claims would permit an absurd scenario where the collection agent
[in step (b)/(ii)] gathers information about the first client machine, the policy engine grants the
first level of access, and the broker machine establishes a connection for the first client machine
before the user even requests access to the resource.” (D.I. 323 at 11) (emphasis in original)

Given the Court’s conclusion based on the logic and grammar of the claim language, the

Court need not address Citrix’s points based on the specification or the extrinsic evidence.

 

 

 

    

 

 

43 patent, claim
Citrix Proposal:
Plain and ordinary meaning; steps (c)-(d) are not required to be performed in that order?

 

 

 

 

4 The parties agree that Term III is illustrative of the disputes also presented by Terms
IV-IX. (Tr. at 88-90) Therefore, the Court’s analysis and ruling with respect to Term III apply
with equal force to Terms IV-IX.

5 At this point, Citrix “does not take issue with Workspot’s contention that elements (a)
and (b) must be performed in the order as written.” (D.I. 322 at 18; see also D.L. 363 at 2-4; Tr.

28

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 30 of 31 PagelD #: 24244

 

Workspot Proposal:

steps (a)-(d) must be performed in order

Court:

Steps (c)-(d) are not required to be performed in that order

 

 

 

 

Claim 1 of the ’843 patent recites the following method:

A method of providing access to a remote application to an
application client or end user application comprising:

(a) receiving, by a client, from a web service directory on a
content server, a service access point associated with a first
application, the service access point identifying a web
server;

 

(b) receiving, by the client, from the web server identified by
the service access point, address information associated
with the first application;

 

(c) [1] launching, by the client, a second application, [2] the
second application communicating via a presentation layer
protocol with an application server identified by the
received address information; and
(d) [1] launching, by the application server, the first application
and [2] returning information to the second application via
the layer protocol.
(’843 patent at 10:21-36)
“If the invention could potentially be performed without going in the specific sequence,
then the claim does not require an order of steps.” Personalized User Model, 2012 WL 295048,
at *28. The intrinsic evidence supports Citrix’s view that the launch of the second application in

(c){1] and of the first application in (d)[1] could occur in either order. (See D.I. 322 at 18) The

specification discloses an embodiment in which “the customer’s computer establishes a

 

communication session with the application server 205 to view the latest version of Spreadsheet

 

at 76 (Citrix counsel: “We have conceded that B must take place after A... .”)

29

 
Case 1:18-cv-00588-LPS Document 401 Filed 09/21/20 Page 31 of 31 PagelD #: 24245

X [the first application] using the ICA client 215.” (843 patent at 10:7-10) (emphasis added)
Citrix explains that since the customer’s computer can “view” the latest version of the first
application, this “suggests that the first application has already been launched by the application
server ((d)[1}), before the client established the communication session with the application
server ((c)[2]).” (D.I. 322 at 18) Workspot’s position would read out this embodiment from the
claims.
Dr. Smith’s opinion further supports the Court’s understanding of the claim:

39. ... [I]t is technically possible, and sometimes desirable, to

perform the launching of the first and second application even

before step (a) in claim 1. For example, the claimed method could

launch one or both of the two application and keep them executing,

before the client receives the SAP, and before the client receives

the address information associated with the first application. In

other words, the application would already be executing before the

steps labeled (a) and (b) take place.

40. In such a system, in step (c)[2] (“the second application

communicating ...”), the previously launched second application

would then communicate with the application server. And in step

(d)[2] (‘returning information to the second application via the

presentation layer protocol”), the previously launched first

application would perform the returning step.
(D.1. 324 at {| 39-40; see also id. at {9 41-42) Dr. Smith’s testimony on this point is not rebutted
by Workspot’s expert. (See Tr. at 73; °843 patent at 10:7-10)

Workspot’s argument based on prosecution history is unavailing. (See D.I. 323 at 16-17)

While the applicant has articulated that steps (a)-(d) of the method can happen in the order
written (see, e.g., D.L. 319 Ex. 9 at *75-76), that is not inconsistent with an understanding that
the method may also be performed in a manner in which step (d) occurs prior to step (c). See TO
Beta LLC v. Dish Network Corp., 2016 WL 356064, at *3 (D. Del. Jan. 28, 2016).
Vv. CONCLUSION

An appropriate Order follows.
30

 
